                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                       Case No. 15-57959

DAVID SALAZAR, SR., and                                      Chapter 13
LAURA A. SALAZAR,
                                                             Judge Thomas J. Tucker
            Debtors.
______________________________/

  ORDER REQUIRING DEBTOR LAURA A. SALAZAR AND/OR THE PERSONAL
 REPRESENTATIVE OF THE ESTATE OF DAVID SALAZAR, SR. TO SHOW CAUSE
  IN WRITING WHY THIS CASE SHOULD NOT BE DISMISSED AS TO DEBTOR
             DAVID SALAZAR, SR. ONLY, DUE TO HIS DEATH

         Last week, the Court was informed that the Debtor David Salazar, Sr. died on April 14,

2020. (See “Motion to Excuse the Requirements that Debtor-Husband File Official Form 423

and the Certification Regarding Domestic Support Obligations” (Docket # 74) at ¶ 3.) Fed. R.

Bankr. P. 1016 provides:

                Death or incompetency of the debtor shall not abate a liquidation
                case under chapter 7 of the Code. In such event the estate shall be
                administered and the case concluded in the same manner, so far as
                possible, as though the death or incompetency had not occurred. If
                a reorganization, family farmer's debt adjustment, or individual's
                debt adjustment case is pending under chapter 11, chapter 12, or
                chapter 13, the case may be dismissed; or if further administration
                is possible and in the best interest of the parties, the case may
                proceed and be concluded in the same manner, so far as possible,
                as though the death or incompetency had not occurred.

Accordingly,

         IT IS ORDERED that no later than February 2, 2021, the Debtor Laura A. Salazar, and/or

the personal representative of the deceased Debtor David Salazar, Sr., must show cause in

writing why the Court should not dismiss this case as to Debtor David Salazar, Sr., only, under

Fed. R. Bankr. P. 1016, due to his death. Such a dismissal would leave the case of the joint



   15-57959-tjt     Doc 76     Filed 01/19/21     Entered 01/19/21 09:32:43       Page 1 of 2
debtor, Laura A. Salazar, pending.



Signed on January 19, 2021




                                               2


   15-57959-tjt    Doc 76     Filed 01/19/21   Entered 01/19/21 09:32:43   Page 2 of 2
